DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/3/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10692484 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  In response to applicant’s argument regarding “use the phonetic/linguistic data and the 
vocoder feature data to configure a trained speech model, where the trained speech 
model is configured to output audio data corresponding to the desired synthetic voice”, the term “vocoder feature data” was nowhere found in independent claims.  The original claims recite “using the phonetic data and the acoustic feature data to configure a trained speech model configured to output audio data corresponding to the desired synthetic voice” (claims 21 and 32).  As discussed in a previous communication that both phonetic data and acoustic feature data are extracted from processing of the audio data (paragraph 9 and/or figure 2, step 204, extracting phonetic and acoustic data from text and speech), which are then used to train speech model to produce a desired synthetic voice (figure 2, step 208, training speech model using extracted phonetic and acoustic data).  Furthermore, it is not clear whether the “vocoder feature data” is a feature of the vocoder or a feature produced by the vocoder.

Applicant also argues that Edrenkin fails to disclose that “the trained speech model is configured using a first task and a second task, where the second task corresponds to increasing a metric of perceived quality of audio output data output by the trained speech model.  As explained in a previous communication, examiner equated the “first task” to selection of “speech attribute” and the “second task” to generation of a “desired speech” based on the selected attribute (paragraphs 57-58, selecting “speech attribute’ can be considered a “first task” and paragraphs 59-62, generating speech based on the selected attribute to achieve “any desired speech” output, thus improving the quality of the generated speech).  For the above reasons, examiner maintains the previous grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10692484.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.
Claims 21 and 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of copending Application No. 16/908882. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims of co-pending application		Claims of application
21. (New) A computer-implemented method comprising: receiving first data representing text to be used to create synthesized speech; receiving first metadata representing a first vocal attribute of speech; generating, using the first metadata and a first trained model, first model data representing the first vocal attribute; and using a second trained model, the first data, and the first model data to generate first audio output data corresponding to synthesized speech of the text, the synthesized speech corresponding to the first vocal attribute.  





Other independent claims are similar to the above claim.
21. (New) A computer-implemented method, comprising: receiving metadata corresponding to a desired synthetic voice, the metadata including audio data and input data representing text; processing the input data to determine phonetic data; processing the audio data to determine acoustic feature data; and using the phonetic data and the acoustic feature data to configure a trained speech model configured to output audio data corresponding to the desired synthetic voice, wherein the trained speech model is configured using: a first task, and a second task corresponding to increasing a metric of perceived quality of audio output data.

Other independent claims are similar to the above claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Edrenkin (USPG 2017/0092258, hereinafter referred to as Edrenkin).

Regarding claims 21 and 32, Edrenkin discloses a computer-implemented method and system, comprising: at least one processor (paragraphs 68-73, memory and processor); and at least one memory comprising instructions that, when executed by the at least one processor (paragraphs 68-73, memory and processor), cause the method and system to: receiving metadata corresponding to a desired synthetic voice, the metadata including audio data and input data representing text (paragraph 9 and/or figure 2, steps 202-206, receiving both training text and associated speech); processing the input data to determine phonetic data (paragraph 9 and/or figure 2, step 204, extracting phonetic and acoustic data from text and speech); processing the audio data to determine acoustic feature data (paragraph 9 and/or figure 2, step 204, extracting phonetic and acoustic data from text and speech); and using the phonetic data and the acoustic feature data to configure a trained speech model configured to output audio data corresponding to the desired synthetic voice (figure 2, step 208, training speech model using extracted phonetic and acoustic data), wherein the trained speech model is configured using: a first task (paragraphs 57-58, selecting “speech attribute” can be considered a “first task”), and a second task corresponding to increasing a metric of perceived quality of audio output data (paragraphs 59-62, generating speech based on the selected attribute to achieve “any desired speech” output, thus improving the quality of the generated speech).  

Regarding claims 22 and 33, Edrenkin further discloses the computer-implemented method and system, wherein the trained speech model is configured to input meaning representation data and output audio output data (paragraphs 48 and 51, “meaning representation data” is interpreted as “speech attributes” indicating of emotion of the training speech).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Edrenkin in view of Talwar et al. (USPG 2013/0080172, hereinafter referred to as Talwar).

Regarding claim 29, Edrenkin fails to specifically disclose, however Talwar teaches the computer-implemented method of claim 21, wherein the first task includes reducing a difference between the audio output data and corresponding training data (paragraph 52, comparing the synthesized speech against speech model to calculate differences to determine a best match or “reducing a difference”).  
Since Edrenkin and Talwar are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of comparing a synthesized speech against speech model to calculate differences to determine a best match.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Edrenkin in view of Chu (USPG 2007/0061136, hereinafter referred to as Chu).

Regarding claim 30, Edrenkin fails to explicitly disclose, however, Chu teaches the computer-implemented method of claim 21, wherein increasing the metric of perceived quality comprises computing, using audio output data, a perceptual evaluation of speech quality (PESQ) standard (paragraph 111, using PESQ method to evaluate speech quality of synthesized speech).  
Since Edrenkin and Chu are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using PESQ method to evaluate speech quality of synthesized speech.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Edrenkin in view of Ranniery (USPG 2014/0156280, hereinafter referred to as Ranniery).

Regarding claim 31, Edrenkin fails to explicitly disclose, however, Ranniery teaches the computer-implemented method of claim 21, wherein increasing the metric of perceived quality comprises computing, using the audio output data, mel-frequency cepstrum (MFC) data (paragraph 109, obtaining cepstrum (MFC) through the minimizationof the mean squared error between natural and synthetic speech).  
Since Edrenkin and Ranniery are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of deriving cepstrum (MFC) through the minimization of the mean squared error between natural and synthetic speech to obtain a more accurate representation of the speech signal.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 23-28 and 34-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhao et al. (USPG 2017/0287465) teach a speech recognition and TTS learning system that is considered pertinent to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656